Morse, J.
In these two cases I think the county tax was illegal, because of the action of the board of supervisors in voting a salary to the sheriff “as jailer” of $500 per annum. How. Stat. § 9055, gives this officer 35 cents for the commitment of every person to the county jail, and the same sum for each discharge therefrom, and for taking a prisoner before a court for examination or to jail, 15 cents; and, after enumerating the fees for other services, it provides:
“For other services not herein specially provided for, such sums as may be allowed by the board of supervisors.”
This clause of the statute does not, in my opinion, authorize the board of supervisors to vote a lump salary to the sheriff as jailer for the year. The evident intent *622is that, if the sheriff performs services not specially provided for in the statute, he shall present his claim for such services, after they are rendered, to the board, who shall, upon investigation of the same, allow such compensation as to them may seem just and proper.
The resolution of the supervisors fixing this salary did not specify what it was for, except in this general way, “as jailer." This would seem to include all his services as jailer, if any, and would embrace those services for which the statute has fixed the fees. The sheriff must be confined to his fees as fixed by statute. Burk v. Webb, 32 Mich. 173; Clark v. Supervisors, 38 Id. 658; Peck v. Bank, 51 Id. 353; Hewitt v. White, 78 Id. 117. If the supervisors could legally vote $500, they could vote. any sum, which is not the evident purpose of the statutes of this State. I know of no law recognizing that the sheriff is a salaried officer, or that authorizes the voting of any sum of money to him as a salary for any services. For such a county as Ogemaw the amount voted is a large one; and there is nothing in the resolution preventing him from receiving all the ordinary jail fees in addition, besides his expense in boarding the inmates of the jail. In the same resolution they fixed the clerk’s fees at $725, but were careful to provide that he should no longer receive the entry fees for himself, as had been before that permitted; and also that he should • thereafter be allowed no per diem, fees while attending the sessions of the board of supervisors. But the sheriff is in no wise restricted or deprived of any of his usual fees. The circuit judge should have instructed the jury that so much of the county tax was void as was the plaintiff’s proportion of the $500.
For this error the judgments in both cases must be reversed, and a new trial granted, with costs of this Court to plaintiff.
*623Champlin, 0. J., and Grant, J., concurred with Morse, J. .